DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Application No. 16,832,370 and 16/882,512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-25 and 27 are allowed.

Regarding claims 1, 16 and 27, the prior art of record and newly cited references fail to explicitly or implicitly disclose, alone or in combination, the claimed unique combination of elements when considering claims 1, 16 and 27 as a whole. The prior art of record fails to reasonably teach a claimed system that shares portions of media along with a message with friends; where the same system also allows the users to display a like or love indicia for media; determining that the friends are authorized to receive the shared portion of media based on reviewing their subscription package; wherein the same system also allows the user to perform voice over on the media content and creating performing challenges to re-enact content; and further defined by allowing the user to purchase products tagged on the media and send them as gifts to other users. Therefore, these unique combination of claimed elements place independent claims 1, 16 and 27 in conditions for allowance.

	Regarding claims 2-15 and 17-28, they depend from allowable claims 1 and 16, respectively. Therefore, claims 2-15 and 17-28 are also held allowable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423